Name: 95/22/EC: Commission Decision of 10 February 1995 amending for the third time Decision 94/514/EC of 8 August 1994 concerning certain protection measures with regard to foot-and-mouth disease in Greece
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  health;  agricultural activity;  processed agricultural produce
 Date Published: 1995-02-11

 Avis juridique important|31995D002295/22/EC: Commission Decision of 10 February 1995 amending for the third time Decision 94/514/EC of 8 August 1994 concerning certain protection measures with regard to foot-and-mouth disease in Greece Official Journal L 032 , 11/02/1995 P. 0024 - 0025COMMISSION DECISION of 10 February 1995 amending for the third time Decision 94/514/EC of 8 August 1994 concerning certain protection measures with regard to foot-and-mouth disease in Greece (95/22/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989, concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof, Whereas since 1 August 1994 several outbreaks of foot-and-mouth disease (FMD) have been declared in several parts of Greece; Whereas the foot-and-mouth disease situation in Greece is liable to endanger the herds of other Member States in view of the trade in live biungulate animals and certain of their products; Whereas Commission Decision 94/514/EC of 8 August 1994 concerning certain protection measures with regard to foot-and-mouth disease in Greece (4), as last amended by Decision 94/731/EC (5), prohibited trade in live susceptible animals and certain of their products; Whereas Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC, as last amended by Commission Decision 94/723/EC (6), lays down conditions for the trade in and importation of ruminant hair; Whereas ruminant hair which is dried and securely packaged does not pose a significant risk regarding spread of the foot-and-mouth disease virus; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 94/514/EC is hereby amended as follows: 1. In Article 1, paragraphs 2 and 3, '94/731/EC of 8 November 1994' is replaced by '95/22/EC of 10 February 1995'. 2. In Article 2, paragraph 3, '94/731/EC of 8 November 1994' is replaced by '95/22/EC of 10 February 1995'. 3. In Article 3, paragraph 4, '94/731/EC of 8 November 1994' is replaced by '95/22/EC of 10 February 1995'. 4. In Article 4, paragraph 4, '94/731/EC of 8 November 1994' is replaced by '95/22/EC of 10 February 1995'. 5. In Article 5, paragraph 4, '94/731/EC of 8 November 1994' is replaced by '95/22/EC of 10 February 1995'. 6. In Article 6, paragraphs 3 and 4, '94/731/EC of 8 November 1994' is replaced by '95/22/EC of 10 February 1995'. 7. In Article 7, paragraph 3, '94/731/EC of 8 November 1994' is replaced by '95/22/EC of 10 February 1995'. 8. In Article 9 paragraph 2 (b) 'and ruminant hair' is added after 'sheep's wool'. 9. In Article 9, paragraph 3, '94/731/EC of 8 November 1994' is replaced by '95/22/EC of 10 February 1995'. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 206, 9. 8. 1994, p. 16. (5) OJ No L 292, 12. 11. 1994, p. 35. (6) OJ No L 288, 9. 11. 1994, p. 48.